                                     ______________________
Case 3:18-cr-00462-MAS Document 1 Filed 01/24/19 Page 1 of 6 PageID: 278




                UNITED STATES DISTRICT COURT
                   DISTRICT OF NEW JERSEY

UNITED STATES OF AMERICA             : TO BE FILED UNDER SEAL

           y.                        :   Hon.   Jmea   B. Clark III

YANA SHTINDLER                       :   Mag. No. 19-3048

                                         CRIMINAL COMPLAINT


             I, Michael Hooper, being duly sworn, state the following is true and
correct to the best of my knowledge and belief:

                             SEE ATTACHMENT A

             I further state that I am a Special Agent with the Federal Bureau of
Investigation and that this Complaint is based on the following facts:

                             SEE ATTACHMENT B

continued on the attached page and made a part hereof.



                                     Michael S. Hooper, Special Agent
                                     Federal Bureau of Investigation


Special Agent Michael S. Hooper attested to this Affidavit
By Telephone Pursuant to F.R.C.P. 4.1(b)(2)(A).

January 24, 2019, at
District of New Jersey

HONORABLE JAMES B. CLARK III
UNITED STATES MAGISTRATE JUDGE       Signaw of Judicial Officer




                                         1
Case 3:18-cr-00462-MAS Document 1 Filed 01/24/19 Page 2 of 6 PageID: 279




                               ATTACHMENT A

                                COUNT ONE
                 (Conspiracy to Commit Health Care Fraud)

      From at least as early as in or around January 2013 through on or about
Scptcmbcr 11, 2017, in Hudson County, in thc District of New Jersey, and
elsewhere, defendant

                              YANA SHTINDLER

knowingly and intentionally conspired and agreed with others to execute a
scheme and artifice to defraud the Medicare program, a health care benefit
program as defined under Title 18, United States Code, Section 24(b), and to
obtain, by means of false and fraudulent pretenses, representations, and
promises, money and property owned by, and under the custody and control of
said health care benefit program, in connection with the delivery of and
payment for health care benefits, items, and services, contrary to Title 18,
United States Code, Section 1347.

      In violation of Title 18, United States Code, Section 1349.




                                        2
Case 3:18-cr-00462-MAS Document 1 Filed 01/24/19 Page 3 of 6 PageID: 280




                                ATTACHMENT B

       I, Michael Hooper, am a Special Agent with the Federal Bureau of
Investigation. I have knowledge of the following facts based upon both my
investigation and discussions with other law enforcement personnel and
others. Because this affidavit is being submitted for the sole purpose of
establishing probable cause to support the issuance of a complaint, I have not
included each and every fact known to the government concerning this matter.
Where statements of others are set forth herein, these statements are related in
substance and in part. Where I assert that an event took place on a particular
date, I am asserting that it took place on or about the date alleged.

                        The Defendant and Pharmacy

      1.    At all times relevant to this Complaint:

            a.    Defendant YANA SHTINDLER (“SHTINDLER”) resided in New
York and was the Administrator and former counsel for Pharmacy- 1, located in
Union City, New Jersey.

            b.    Ruben Sevuymants (“Sevumyants”), a coconspirator not
charged in this Criminal Complaint, resided in Marlboro, New Jersey and was
the operations manager of Pharmacy- 1.

             c.     “Pharmacy-i” was a specialty pharmacy and health care
supplier, located in Union City, New Jersey, which, since in or about 2010,
among other things, prepared and supplied medications that were prescribed
to treat a variety of conditions, including Hepatitis C, Crohn’s disease, and
rheumatoid arthritis.

             d.     The Medicare Program (“Medicare”) is a federal program that
provides free or below-cost health care benefits to certain individuals, primarily
the elderly, blind, and disabled. Medicare is a “Federal health care program” as
defined in Title 42, United States Code, Section 1320a-7b(f) and a “health care
benefit program” as defined in Title 18, United States Code, Section 24(b).
Individuals who receive benefits under Medicare are commonly referred to as
“beneficiaries.” Medicare has an optional Part D program, which, for a monthly
premium, provides coverage for the cost of prescription drugs for people on
Medicare. This coverage is provided by insurance companies and other private
companies approved by Medicare.
                                        3
Case 3:18-cr-00462-MAS Document 1 Filed 01/24/19 Page 4 of 6 PageID: 281




             e.    Medicaid is a program jointly funded by the federal
government and individual states to assist poor persons and other qualified
persons in paying for the costs of health care. Medicaid works by reimbursing
hospitals, physicians and other health care suppliers, such as pharmacies, for
providing health care services and items to qualified individuals at fixed rates
in a manner similar to Mcdicarc.

                            The Scheme to Defraud

       2.     In order to submit a claim to Medicare or Medicaid for the
dispensation of a prescription drug, Pharmacy-i had to “adjudicate,” or submit
its claim to the health care benefit program. Medicare and Medicaid rules
generally permitted specialty pharmacies, such as Pharmacy-i, to submit
claims for prescription drugs before the prescription had been dispensed,
however, the applicable rules required that Phannacy- 1 supply the patient with
the product within 14 days of the claim using either a commercial delivery
service, in-house delivery service by the phannacy, or by patient pick up. For
patients beyond a certain distance from Pharmacy-i, Pharmacy-i exclusively
used a private commercial shipping company (the “Shipping Company”) to
deliver all of its mail-order prescription drugs.

      3.    Multiple individuals associated with Pharmacy-i have informed
law enforcement agents with the Federal Bureau of Investigation and the
United States Department of Health and Human Services Office of the
                                                           —




Inspector General that Pharmacy-i regularly billed Medicare, Medicaid, and
other payors for dispensing medications that were never actually dispensed to
patients.

      4.     In or around April 2015, a health insurance provider completed an
audit of Pharmacy-i in which it concluded that Pharmacy-i’s billing records
revealed a pattern and practice of billing for prescription medications that were
not actually dispensed by Pharmacy-i to the patients. The health insurance
provider shared the results of the audit with law enforcement, and around that
same time, notified defendant SHTINDLER at Pharmacy-i of the audit’s
results.

      5.    In response, defendant SHTINDLER stated to employees of the
health insurance provider that Pharmacy-i would implement a corrective
action plan and reverse any charges.
                                        4
Case 3:18-cr-00462-MAS Document 1 Filed 01/24/19 Page 5 of 6 PageID: 282




       6.      Later that same year, in or around the Fall of 2015, a compliance
officer employed at Pharmacy-i sent an email to defendant SHTINDLER,
coconspirator Ruben Sevumyants, and a pharmacist entitled “Dispensed but
not verified.” The compliance officer attached a quarterly report containing the
dispensed, but not verified medications. The compliance officer again warned,
“If the claiiii i piid uid iot liipped withiu ii. icasojiable timefiaiue, can be
considered fraud.” In response, the pharmacist asked, “How does the system
keep track of what was dispensed (i.e. the medication left the pharmacy)?”
SHTINDLER then replied that she and Ruben Sevumyants would “take care of”
this issue themselves.

        7.    Despite the representations of defendant SHTINDLER and others
that corrective action was being taken, since in or around the Fall of 2015,
several health insurance providers have informed law enforcement of the
results of additional audits, which revealed that Pharmacy-i was continuing to
bill for prescription medications that it was not actually dispensing to patients.

       8.     In or around January 2017, Medicaid conducted an audit of
Pharmacy-i in which Medicaid requested that Pharmacy-i produce
documentation demonstrating that Pharmacy-i had shipped medications to
Medicaid’s beneficiaries. In or around February 2017, in an audio recording
that captured a conversation involving defendant SHTINDLER, coconspirator
Sevumyants, and at least one other individual, defendant SHTINDLER directed
that Pharmacy-i’s data should be falsified to satisfy the Medicaid auditors. In
particular, defendant SHTINDLER stated, “change the dates” and “just make
answers”—referring to changes to be made in Pharmacy-i’s computer system
to reflect that Pharmacy-i had properly contacted Medicaid beneficiaries before
billing and/or sending medication to the Medicaid beneficiaries, when in fact,
Pharmacy-i had not done so. Defendant SHTINDLER explained that she did
not want “them,” referring to the auditors, “to say we did something wrong.”

      9.     On at least one occasion, a Pharmacy-i employee confronted
defendant SHTINDLER with evidence of fraudulent billing practices. After being
confronted with this information, defendant SHTINDLER contacted a third
party vendor to restrict that employee’s access to Pharmacy-i’s billing
information.

      iO.  On or about August 9, 20i7, law enforcement officers executed a
search warrant at Pharmacy-i, during which law enforcement officers seized,
                                         5
Case 3:18-cr-00462-MAS Document 1 Filed 01/24/19 Page 6 of 6 PageID: 283




among other things, certain of Pharmacy-i’s computers. During the forensic
examination of Pharmacy- l’s computer systems, law enforcement agents
found, among other things, an email, dated August 4, 2017, from a pharmacist
employed at Pharmacy-i to defendant SHTINDLER and coconspirator
Sevumyants. Attached to the email was a spreadsheet (the “Spreadsheet”)
entitled “Billed but not Delivered.” This Spreadsheet contained approximately
61,459 unique six-digit patient identification numbers, unique six-digit
prescription number, and the “Fill Date” for each prescription. The
Spreadsheet contained the phannacist’s own analysis of prescriptions that
were billed by Pharmacy-i, but which the pharmacist believed were never
actually dispensed by Pharmacy-i.

       11.   Law enforcement conducted a separate analysis of the
Spreadsheet, finding that as of on or about July 27, 2018, approximately 74%
of the entries on the Spreadsheet were billed and paid for by a public or private
insurance company. An analysis of a random subset of those entries showed
that a substantial percentage of prescriptions that Pharmacy-i billed to
Medicare, Medicaid, and other health insurance programs, were never actually
shipped to patients or their doctors.

       12.    Law enforcement also reviewed Pharmacy-i’s billing software. One
of the fields in Pharmacy-i ‘s billing software contained information regarding
the Pharmacy-i employee who ‘4adjudicated” or submitted the claim to the
patient’s health insurance program. This forensic examination showed that
defendant SHTINDLER and coconspirator Sevumyants were responsible for
billing private and public health insurers for the vast majority of fraudulently
billed prescriptions.

       13.    Law enforcement confirmed with multiple patients that Pharmacy
1 did not, in fact, dispense and ship many of the prescription medications for
which it billed.

       i4.   Based on a review of billing and shipping records as discussed
above, Pharmacy-i fraudulently received in excess of $65 million from health
insurance providers based on billing for prescriptions that Pharmacy-i never
actually dispensed to patients.




                                        6
